Subsequently, the jury returned a verdict in favor of real
                       parties in interest, who then filed a motion for additur with an alternative
                       motion for a new trial. The district court granted the latter. Petitioner
                       then filed a motion for reconsideration of the order granting a new trial
                       and, while that motion was pending, filed an appeal from that same order.
                       After the district court denied reconsideration, petitioner filed an
                       emergency motion to stay the proceedings below. Upon granting the stay,
                       we filed an order for petitioner to show cause as to why we should not
                       dismiss that portion of the appeal related to the motion to quash for lack
                       of jurisdiction. Petitioner then filed this writ petition, which is virtually
                       identical to its previously filed petition.
                                    Petitioner contends that its petition for a writ of prohibition
                       merits this court's consideration because the district court committed legal
                       error and the petition raises an important issue of law requiring
                       clarification. Generally, "[a] writ of prohibition is the appropriate remedy
                       for a district court's erroneous refusal to quash service of process."
                       Casentini u. Ninth Judicial Dist. Court, 110 Nev. 721, 724, 877 P.2d 535,
                       537-38 (1994). Nevertheless, writ relief is issued at the discretion of this
                       court. Aspen Fin. Servs., Inc. u. Eighth Judicial Dist. Court, 129 Nev. ,
                          , 313 P.3d 875, 877-78 (2013).
                                    We decline to consider this petition for two reasons. First, we
                       previously considered and denied petitioner's virtually identical writ
                       petition related to the same underlying case And, second, we are
                       unconvinced that the remedy available if we granted this petition would




SUPREME COURT
        OF
     NEVADA

                                                               2
(0) 1947A    e
                 gfz
                                            "1:-2,--f • -
                be anything but a new trial—the very thing that the district court has
                already granted.'
                            We therefore ORDER the petition DENIED.




                                                                 LraAtA,
                                                    Hardesty




                cc:   Hon. Jerry A. Wiese, District Judge
                      Barron & Pruitt, LLP
                      Richard Harris Law Firm
                      Marquis Aurbach Coffing
                      Eighth District Court Clerk




                      'We note that despite this, petitioner is appealing the district court's
                order granting a new trial.


SUPREME COURT
         OF
      NEVADA
                                                      3
(0)   947A